Revised 02/04
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      University Physician Group                                                                      Case No.   18-55138
                                                                                   Debtor(s)                Chapter    11



                                                         STATEMENT OF DEBTOR REGARDING
                                                              CORPORATE OWNERSHIP


           The following entities directly or indirectly own 10% or more of any class of the debtor's equity interest:


               Name:
               Address:

            (For additional names, attach an addendum to this form)

           There are no entities that directly or indirectly own 10% or more of any class of the debtor's equity
            interest.

                        I declare under penalty of perjury that the foregoing is true and correct.


 Dated:        November 7, 2018                                       /s/ University Physician Group, by Charles J. Shanley, M.D., CEO
                                                                      Signature of Authorized Individual
                                                                      For Corporation Debtor



                                                                      University Physician Group, by Charles J. Shanley, M.D., CEO
                                                                      Print Name



                                                                      Chief Executive Officer
                                                                      Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 18-55138-mar                   Doc 4          Filed 11/08/18       Entered 11/08/18 07:13:33           Page 1 of 1
